Citation Nr: 0508644	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.


This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO decision that denied service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD as a result of 
stressors he experienced while serving in Vietnam.  Recent VA 
medical records suggest that the veteran has PTSD.

The veteran's service medical and personnel records have been 
associated with the claims file.  The personnel records 
indicate that he served in the Republic of Vietnam from 
January 1970 to November 1971.  According to his DD Form 214, 
the veteran was not awarded any decoration or badge 
reflective of service in combat.  He served as a radio relay 
attendant.  

In support of his claim the appellant asserts that in 1971 he 
was exposed to "heavy rocket attacks which increased around 
the 4th of July."  He also reports that in August 1971 an 
enemy soldier held him at gunpoint.  

The veteran's assertions are plausible given the time and 
circumstances of his service.  Nonetheless, the current 
record does not independently verifiable evidence that the 
veteran was engaged in combat, nor any evidence independently 
verifying such stressors.  Unfortunately, it is also apparent 
that the RO has not attempted to verify the occurrence of the 
claimed stressors.  

Where a veteran engaged in combat with the enemy, the 
existence of stressor will generally be conceded.  However, 
since the evidence does not support a finding that the 
veteran engaged in combat with the enemy, verification of his 
reported stressors is required.  38 C.F.R. § 3.304(f)(1).  

Further, the veteran's current psychiatric disability has 
been variously diagnosed as depression, anxiety, rule out 
PTSD, and PTSD, but there is no clear opinion concerning 
whether the veteran has current disability from PTSD and, if 
so, whether PTSD is related to an independently verifiable 
inservice stressor.  Hence, if appropriate, after attempting 
to verify the claimed stressors, the RO should schedule the 
veteran for a VA examination in order to ascertain if there 
is a link between PTSD and any verified inservice event or 
incident.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following:

1.   The RO should provide the veteran 
with a PTSD Questionnaire in order to 
obtain a more detailed history of his 
claimed stressors in service.  The RO 
should specifically request that he 
provide the names, ranks, units, and 
places of any witness to each of the 
claimed stressors.  The veteran should be 
informed of the necessity of his obtaining 
corroborative evidence of each claimed in-
service PTSD stressor.  

2.  Regardless whether the appellant 
responds to any VA request for additional 
evidence and/or stressor data, in light 
of the mandatory language set forth in 
M21-1, Part VI, Ch. 11.37(f)(4), the RO 
must refer the veteran's stressor 
statements to the United States Armed 
Services Center for Unit Records Research 
(CURR) in order to attempt to verify the 
claimed event(s).  The RO should provide 
CURR with copies of any personnel records 
obtained showing service dates, duties 
and units of assignment.  CURR should be 
asked to provide any available 
information that might corroborate the 
veteran's claimed in-service stressors, 
to particularly include any evidence 
involving combat service.  A negative 
response should be provided if CURR 
cannot verify the veteran's claimed 
stressor. 

3.  If, and only if, an inservice stressor 
is independently verified, then the RO 
should schedule the appellant for a VA 
psychiatric examination to determine the 
nature and etiology of any diagnosed PTSD.  
The examiner should review the veteran's 
medical history and the information 
concerning any verified stressors.

The examiner should integrate previous 
psychiatric findings and diagnoses 
(including any contained in medical 
records associated with the claims file) 
with current findings to determine the 
correct diagnosis of the veteran's 
neuropsychiatric disorder, if any, and to 
determine if PTSD is related to his 
military service.  All necessary special 
studies or tests including appropriate 
psychological testing and evaluation 
should be conducted.  

Based on a review of the case, the 
examiner should then offer an opinion 
addressing whether it as at least as 
likely as not that the veteran is 
suffering from PTSD due to an 
independently verifiable inservice 
stressor.  A complete rationale must be 
provided for any opinion offered.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claims.  If 
any benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the appellant and 
his representative, if any, and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


